            Case1:18-cv-01586-JGK
           Case  1:18-cv-01586-JGK Document
                                    Document54-1
                                             55 Filed
                                                 Filed 11/20/20
                                                        11/20/20 Page
                                                                  Page11of
                                                                         of22




UNITED STATES DISTRICT COURT                                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                     DOCUMENT
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X       F.LECTRONICALL Y FILED
                                                                                  DOC#                     ,

ELIEZER LEVIN,
                                                                                                           of;f~fJ-o
                                                                                  DA TE FILED: . -- - - U/;-


                                      Plaintiff,                              Case No . 18-cv-1586-JGK

          V.                                                                  [-PR:OPOSI:Dt AM ENDED
                                                                              SUBSTITUTE CUSTODIAN
THE MINISTRY OF CULTURE AND TOURISM,                                          ORDER
REPUBLIC OF TURKEY,

                                      Defendant.

REPUBLIC OF TURKEY ,

                                      Counterclaim Plaintiff~
          V.

ELIEZER LEVIN ,

                                      Counterclaim
                                      Claimant-Defendant,

STATUE OF THE GODDESS CYBELE,
                   Counterclaim
                   Defendant-in-rem.




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X


          WHEREAS, on February 21, 2018 , plaintiff Eliezer Levin ("Levin"), commenced the

instant action by filing a Complaint for Declaratory Judgment asserting and seeking declaratory

judgment against Defendant the Ministry of Culture and Tourism, Republic of Turkey with
          Case1:18-cv-01586-JGK
         Case  1:18-cv-01586-JGK Document
                                  Document54-1
                                           55 Filed
                                               Filed 11/20/20
                                                     11/20/20 Page
                                                              Page 22 of
                                                                      of 22




respect to a certain 58 .5-centimeter-tall ancient marble statue of the goddess Cybele (the

"Cybele");

        WHEREAS, Defendant and Counterclaim Plaintiff Republic of Turkey (the "Republic")

disputed and denied such claims and brought counterclaims seeking recovery of the Cybele:

        WHEREAS, Christie's in New York, New York, ("Christie's") has agreed to serve as a

substitute custodian for the Cybele and hold it in their custody and control pending resolution of

the instant action ;

        WHEREAS, the Court has detennined that it is in the best interest of both Levin and the

Republic to have the Cybele held at Christie's pending the resolution of the instant action (see

Substitute Custodian Order dated April 6, 2018 (Dkt. No. 12));

        NOW THEREFORE IT IS HEREBY ORDERED THAT:

        1.       Christie's is hereby appointed by this Court as a substitute custodian for the

Cybele pending resolution of the instant matter.

        2.       Christie's shall maintain sole and exclusive custody of the Cybele pending either

(i) delivery to Christie's of a joint letter signed by attorneys for the Republic and Levin directing

Christie's to deliver custody and possession of the Cybele to a representative of the Republic

designated in writing; or (ii) a further order of this Court.

Dated: New York, New York

                 ,1(JO      , 2020
                                                                SO ORDERED:


                                                            Yi!)n~h~,(~
                                                                United States District Judge
